Per Curiam.
We affirm Appellant's judgments and sentences for first-degree murder and armed burglary. For the reasons discussed in his co-defendant's case, Lai v. State , No. 1D16-1882, 251 So.3d 333, 2018 WL 3638201(Fla. 1st DCA August 1, 2018), we reject Appellant's claim that the trial court abused its discretion when it denied the motion for mistrial based on the prosecutor's improper vouching of government *387witnesses. We decline to comment on Appellant's other claims.
AFFIRMED .
B.L. Thomas, C.J., and Wolf and Ray, JJ., concur.